DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
In response to the Amendments to the Specification filed on 03/01/2021, the amended specifications are approved and the objections are withdrawn.
In response to the Amendments to the Claims filed on 03/01/2021 regarding Claims 13, 15, and 19-20 under 35 U.S.C. 112(b) as being indefinite due to lack of clarity of “a joint assembly for an endovascular device” in Claim 7, the amendments are approved and the rejections are withdrawn.
Applicant’s arguments with respect to Claims 1-4, 7, 13,-16, 19, and 20 being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 5779686) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to Claim 5 being rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 5779686) and Claim 10 being rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 5779686) in view of Casey et al. (US 20190000492) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
The applicant should note that “the slot of the proximal strut” is also referred to as “proximal strut slot” throughout the claims. While it is clear that “proximal strut slot” refers back to the previously recited “slot of the proximal strut”, Applicant is requested to amend the limitations to be either “slot of 
The applicant should note that “locking collar“ is also referred to as “collar” throughout the claims. While it is clear that “collar” refers back to the previously recited “locking collar”, Applicant is requested to amend the limitation to read “the locking collar” to maintain consistency in claim terminology. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7, 10, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (MPEP 2129) [App. No. 16/150,024; PGPUB US 2020/0100804] in view of Skillrud et al. (US 10722257) [hereinafter Skillrud].
Regarding claim 1, applicant discloses as admitted prior art a joint assembly used in endovascular devices (para. 0004) comprising:
a shaft (10) comprising a main body (12) and an enlarged end (enlarged step (14)) at a distal end of the main body (see Figs. 1 and 2, labelled “Prior Art”);
a proximal strut (18) comprising a slot (not labeled) (shown in Figs. 1 and 2), engaged to the enlarged end (18) of the shaft (12); 
a locking collar (16) comprising a proximal face (not labeled) (shown in Figs. 1 and 2) and a distal face (not labeled) (shown in Figs. 1 and 2);
The admitted prior art discloses that the joint assembly is attached to a clot engaging portion but only illustrates a portion of the structure i.e. the proximal strut; therefore, the admitted prior art does not explicitly disclose a clot engaging portion comprising a plurality of struts and the proximal strut (18) extending proximally from the plurality of struts.
Skillrud teaches in the same field of endeavor of connector/joint assemblies in endovascular devices for removing clot material from a blood vessel (abstract and col. 31 lines 1-17; see Figs. 1A-2G) and further teaches both a clot engaging portion (capture structure (100)) [in a form of an expandable cage] comprising a plurality of struts (see Figs. 1A-B) and a proximal strut (proximal portion 100a of the capture structure 100) (shown in Figs. 9A-B) extending proximally from the plurality of struts;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clot engaging portion in the admitted prior art to include a plurality of struts extending from the proximal strut and forming an expandable frame as taught by Skillrud, since the admitted prior art is silent on the exact structure of the clot engagement portion (i.e., structure of 
Furthermore, the admitted prior art fails to disclose the locking collar at least partially covering the enlarged end of the shaft and the slot of the proximal strut.
Skillrud further teaches a locking collar (outer band (902)) comprising a proximal face (proximal terminus (948)) and a distal face (distal terminus (946)) (Figs. 9A-B), and at least partially covering the enlarged end (094) of the shaft (12) and the slot (104) of the proximal strut (100a) (see Figs. 9A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the locking collar in the admitted prior art to extend the length of the locking collar so that it covers the enlarged end of the shaft and the proximal slot [taught by Skillrud] in order to securely couple the capture structure to the shaft and fix the proximal portion of the capture structure relative to the elongated shaft (col. 31 lines 38-48) 
Regarding claim 2, the modified device of the admitted prior art discloses wherein at least a portion of the enlarged end (14) is received in the proximal strut slot (not labeled) (see Fig. 1 of admitted prior art).
Regarding claim 3, the modified device of the admitted prior art discloses wherein the enlarged end (14) of the shaft (10) defines a shaft step with the main boy (12) of the shaft (10) (see Figs. 1 and 2 of admitted prior art).
Regarding claims 4, the modified device of the admitted prior art discloses wherein the locking collar (16) is generally cylindrical (see Figs. 1 and 2).
Regarding claim 5, the modified device of the admitted prior art discloses wherein the locking collar (16) is generally elliptical cylindrical (see Figs. 1 and 2).
Regarding claim 7, applicant discloses as admitted prior art a joint assembly used in endovascular devices (para. 0004) comprising:
a shaft (10) comprising a main body (12) and an enlarged end (enlarged step (14)) at a distal end of the main body (see Figs. 1 and 2);
a proximal strut (18) comprising a slot (not labeled) (see Figs. 1 and 2),
wherein the main body (12) of the shaft (10) is received in the slot (not labeled) (see Fig. 1); and
a locking collar (16) comprising a proximal face (not labeled) (shown in Figs. 1 and 2) and a distal face (not labeled) (shown in Figs. 1 and 2);
However, the admitted prior art discloses that the joint assembly is attached to a clot engaging portion [in a form of an expandable cage] but only illustrations a portion of the structure i.e. the proximal strut; therefore, the admitted prior art does not explicitly disclose an expandable cage comprising a proximal strut comprising a slot.
Skillrud teaches in the same field of endeavor of connector/joint assemblies in endovascular devices for removing clot material from a blood vessel (abstract and col. 31 lines 1-17; see Figs. 1A-2G) and further teaches a clot engaging portion (capture structure (100)) [in a form of an expandable cage] comprising a proximal strut (proximal portion (100a) of the capture structure (100)) (shown in Figs. 9A-B) comprising a slot (opening (104)) (Figs. 9A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clot engaging portion in the admitted prior art to include a plurality of struts extending from the proximal strut and forming an expandable frame as taught by Skillrud, since the admitted prior art is silent on the exact structure of the clot engagement portion (i.e., structure of clot engagement portion distal of proximal strut) and Skillrud discloses that it is known to provide a clot engaging portion comprising a plurality of struts attached to a proximal strut, and such structure is satisfactory for clot engagement and retrieval. 

Skillrud further teaches a locking collar (outer band (902)) comprising a proximal face (proximal terminus (948)) and a distal face (distal terminus (946)) (Figs. 9A-B), and at least partially covering the enlarged end (094) of the shaft (12) and the slot (104) of the proximal strut (100a) (see Figs. 9A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the locking collar in the admitted prior art to extend the locking collar so that it covers the enlarged end of the shaft and the proximal slot [taught by Skillrud] in order to securely couple the capture structure to the shaft and fix the proximal portion of the capture structure relative to the elongated shaft (col. 31 lines 38-48) 
Regarding claim 10, the modified device of the admitted prior art discloses wherein the locking collar (16) comprises a first side and a second side (see Fig. 1 of admitted prior art) , wherein a first slit (not labeled; shown in Figs. 1 and 2 of admitted prior art) is formed from the distal face of the collar into at least a portion of the first side of the collar and a second slit (not labeled; shown in Figs. 1 and 2 of admitted prior art)  is formed from the distal face of the collar into at least a portion the second side of the collar.
Regarding claim 13, the modified device of the admitted prior art discloses wherein the expandable cage is configured to engage a blood clot within vasculature (para. 0002 of admitted prior art).
Regarding claim 14, the combination of the admitted prior art and Skillrud disclose wherein when the locking collar (16) at least partially covers the enlarged end (14) of the shaft (10) and the slot (not labeled) of the proximal strut (18) (taught by Skillrud; see Figs. 9A-B of Skillrud), the locking collar (16) constrains the proximal strut (18) such that the proximal strut slot (not labeled) cannot disengage 
Regarding claim 15, applicant discloses as admitted prior art a joint assembly used in endovascular devices (para. 0004) and the method steps thereof comprising: 
providing a shaft (10) comprising a main body (12) and an enlarged end (enlarged step (14)) at a distal end of the main body (see Figs. 1 and 2);
providing a proximal strut (18) comprising a slot (not labeled) (shown in Figs. 1 and 2), and 
engaging the slot (not labeled) of the proximal strut (18) to the enlarged end (14) of the shaft (10) (see Fig. 1);
The admitted prior art discloses in Figs. 1 and 2 that the locking collar (16) is cylindrical in shape and disposed on the shaft, but does not disclose how the collar is placed on the shaft and therefore does not expressly disclose sliding the locking collar (6) onto the main body (12) of the shaft (10). However, it appears that the collar is either slid over the shaft in order to place the collar at the desired position on the shaft, or the collar is formed directly in place over the shaft, and either of these methods of placing the locking collar on the shaft would have been considered obvious to one of ordinary skill in the art as they both merely lead to the predictable result of providing a locking collar being disposed on the shaft. 
The admitted prior art discloses that the joint assembly is attached to a clot engaging portion [in a form of an expandable stentriever cage] but only illustrations a portion of the structure i.e. the proximal strut; therefore, the admitted prior art does not explicitly disclose an expandable stentriever cage comprising a proximal strut comprising a slot.
Skillrud teaches in the same field of endeavor of connector/joint assemblies in endovascular devices for removing clot material from a blood vessel (abstract and col. 31 lines 1-17; see Figs. 1A-2G) and teaches the method step of providing an expandable stentriever cage (capture structure (100)) (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal strut in the admitted prior art to include the structure of the clot engaging portion [in a form of an expandable stentriever cage] extending from the proximal strut as taught by Skillrud, since the structure of the clot engaging portion being attached to the proximal strut is known in the art as a satisfactory configuration. 
Furthermore, the admitted prior art fails to disclose the locking collar at least partially covering the enlarged end of the shaft and the slot of the proximal strut.
Skillrud further teaches a locking collar (outer band (902)) comprising a proximal face (proximal terminus (948)) and a distal face (distal terminus (946)) (Figs. 9A-B), and at least partially covering the enlarged end (094) of the shaft (12) and the slot (104) of the proximal strut (100a) (see Figs. 9A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the locking collar in the admitted prior art to extend the locking collar so that it covers the enlarged end of the shaft and the proximal slot [taught by Skillrud] in order to securely couple the capture structure to the shaft and fix the proximal portion of the capture structure relative to the elongated shaft (col. 31 lines 38-48) 
Regarding claim 16, the combination of the admitted prior art and Skillrud disclose at least partially enclosing the enlarged end (14) of the shaft (10) and the slot (shown in Fig. 1 of admitted prior art) of the proximal strut (18) by the locking collar (16) (as explained in claim 15 above).
Regarding claims 19, the modified device of the admitted prior art discloses forming a first slit (not labeled; shown in Figs. 1 and 2 of admitted prior art) in the distal face of the collar (16) into at least a portion of the first side of the collar (see Fig. 1 of admitted prior art); and 

Regarding claim 20, the combination of the admitted prior art and Skillrud disclose constraining the proximal strut (18) by the locking collar (16) such that the proximal strut slot (not labeled; shown in Fig. 1 of admitted prior art) cannot disengage from the enlarged end (14) of the shaft (10) when the endovascular device is under load (as explained in claim 15 above).
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771